03/22/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                         Assigned on Briefs October 2, 2017

      THERESA AILEEN BLOUNT v. HOWARD PAUL BLOUNT, III

             Appeal from the General Sessions Court for Roane County
                     No. 4322A Dennis W. Humphrey, Judge
                     ___________________________________

                           No. E2017-00243-COA-R3-CV
                       ___________________________________


This case involves a post-divorce petition seeking military retirement benefits not
allocated at the time of the divorce. The trial court awarded Theresa Aileen Blount
(Wife) the requested benefits over the objection of her former spouse, Howard Paul
Blount, III (Husband). The trial court also awarded Wife attorney’s fees in the amount of
$6,000. Husband appeals. Wife raises her own issues. She seeks additional attorney’s
fees; an award of travel expenses; and a remand to the trial court for the purpose of
calculating Wife’s entitlement in accordance with the “retained jurisdiction method.” We
affirm the trial court’s order granting benefits. We remand the case to the trial court for
the purpose of (1) determining the appropriate valuation method for calculating Wife’s
benefits and (2) thereafter describing each party’s respective legal interest in Husband’s
military pension.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the General Sessions Court
                           Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR. and BRANDON O. GIBSON, JJ., joined.

Joe R. Judkins, Oak Ridge, Tennessee, for the appellant, Howard Paul Blount, III.

Lisa Collins Werner, Knoxville, Tennessee, for the appellee, Theresa Aileen Blount.


                                       OPINION

                                            I.

      The material facts of this case are undisputed. The parties were married in 1985.
At that time, Husband was in the military. He continued serving in the military until
1997. Shortly thereafter, Wife filed for divorce. On April 19, 2002, the parties entered
into a “Stipulated Judgment of Divorce Reserving All Other Issues.” Although the
parties eventually agreed to a permanent parenting plan, their attempts to resolve various
property disputes through mediation were unsuccessful. In 2004, the parties appeared
before a special master to resolve eight specific issues. After hearing the evidence and
considering the parties’ arguments, the master orally addressed each of those issues. That
oral ruling was incorporated by reference in the “Report of the Special Master.” On
February 18, 2005, the trial court entered an “Order of Confirmation,” which
substantially adopted the findings and recommendations of the master.

      Following the trial court’s order of confirmation, both parties filed petitions for
contempt. Eventually, Husband and Wife were able to resolve these issues through
mediation and on June 13, 2007, the trial court entered an “Agreed Order Resolving
Contempt Petitions.” In that order, the court stated that the parties “have agreed to a
compromise of all issues now pending in this cause.”

        In 2015, Wife filed a “Petition for Payment of Military Benefits.” In response,
Husband filed a Rule 12.02(6) motion to dismiss, asserting the affirmative defenses of (1)
res judicata; (2) laches; (3) estoppel; and (4) waiver. After asking the parties to submit
briefs, the trial court issued its “Findings of Fact and Conclusions of Law,” in which the
court denied Husband’s motion to dismiss and granted Wife the requested benefits.
Later, however, the trial court set aside those findings “because the only issue before the
Court at the time that the Court made the findings and recommendations was [Husband’s]
Motion to Dismiss on the pleadings . . . .” Consequently, the court issued a separate
order denying Husband’s motion to dismiss on the pleadings and set a date to conduct a
hearing on the merits of the case.

       At the hearing, Wife relied upon the evidence in the record (primarily her brief
filed in opposition to Husband’s motion to dismiss) to prove her entitlement to the
military retirement benefits. Husband also rested his case without offering any additional
proof. Ultimately, the trial court granted Wife her “marital share” of Husband’s military
pension as well as $6,000 in attorney’s fees. The court refused Wife her travel expenses.
Husband appeals.

                                             II.

       In this appeal, the parties ask us to address the following issues:

              Whether the trial court erred in denying Husband’s motion to
              dismiss.

              Whether the trial court erred in granting Wife a portion of
                                          -2-
             Husband’s military retirement benefits.

             Whether the trial court erred by failing to specify a method of
             calculating Wife’s entitled benefits.

             Whether the trial court erred in awarding Wife partial
             attorney’s fees and no travel expenses.

                                       III.

      Significantly, Husband states the following with respect to his motion to dismiss:

             The Defendant, before a hearing on the Plaintiff’s Petition,
             moved to dismiss the pleading alleging, among other things,
             that the Plaintiff’s Petition should be dismissed because of the
             defense of res judicata [¶ 1]; laches [¶ 2]; estoppel [¶ 3]; and
             waiver [¶ 4].

             The technical record in this case supports the Defendant’s
             position on his motion to dismiss. A Petition filed 14 years
             after the awarding of a divorce and over ten years after
             findings and recommendations were approved by the Trial
             Court should be dismissed because the findings and
             recommendations show that the Plaintiff is guilty of laches;
             that all issues had been fully litigated; and that the Plaintiff
             had waived her claim to any military retirement benefits.
             [T.R., V. II, p. 96-201; T.R., V. III, p. 219-272].

             The post-divorce mediated agreement on the parties’
             competing contempt petitions, also supports the motion to
             dismiss because the order stated that the parties have “agreed
             to a compromise of all issues now pending in this cause.”
             [T.R., V. III, p. 295-297]. There is nothing in the technical
             record that reflects any issues or claims were omitted at the
             special master proceeding [T.R., V. II, p. 96-201] or in the
             contempt proceeding which resulted in an order concluding
             the parties’ competing contempt proceedings and resolving all
             issues [T.R., V. III, p. 295-297].

This is the entirety of Husband’s argument with respect to the motion to dismiss.

      We conclude that this portion of Husband’s brief does not comply with Tenn. R.
App. P. 27(a)(7)(A), which requires an appellant’s brief to include:
                                          -3-
              (7) An argument . . . setting forth:

              (A) the contentions of the appellant with respect to the issues
              presented, and the reasons therefor, including the reasons
              why the contentions require appellate relief, with citations to
              the authorities and appropriate references to the record
              (which may be quoted verbatim) relied on[.]

Tenn. R. App. P. 27(a)(7)(A) (emphasis added).

        Here, Husband recites the four affirmative defenses raised in his motion to
dismiss; however, he fails to make an “argument” by giving “reasons” that those defenses
should prevail. Husband also fails to cite to a single legal authority in support of his
position. For example, Husband cites no authority listing the elements necessary to
establish res judicata, laches, estoppel, or waiver. Neither does he refer us to cases
illustrating how those defenses are applied in particular circumstances. Instead, Husband
merely asserts that “[t]he technical record in this case supports the Defendant’s position
on his motion to dismiss.” That statement is followed by references to the trial court’s
orders and citations to 160 pages of the technical record. A blanket reference to such a
vast portion of the technical record can hardly be considered “appropriate” within the
meaning of Rule 27.

         “It is not the function of the appellate court to research and construct the parties’
arguments.” Newcomb v. Kohler Co., 222 S.W.3d 368, 400 (Tenn. Ct. App. 2006)
(citing United States v. Berkowitz, 927 F.2d 955, 956 (7th Cir. 1991)). For this reason,
we have repeatedly held that a party’s failure to comply with Rule 27 can result in the
waiver of certain issues on appeal. E.g., Murray v. Miracle, 457 S.W.3d 399, 403 (Tenn.
Ct. App. 2014) (“Courts have routinely held that the failure to make appropriate
references to the record and to cite relevant authority in the argument section of the brief
as required by Rule 27(a)(7) constitutes a waiver of the issue.” (quoting Bean v. Bean,
40 S.W.3d 52, 55-56 (Tenn. Ct. App. 2000))); Newcomb, 222 S.W.3d at 401 (“The
failure of a party to cite to any authority or to construct an argument regarding his
position on appeal constitutes waiver of that issue.” (citations omitted)). Accordingly, we
hold that Husband waived the issue of whether the trial court erred when it denied his
motion to dismiss. As a result, the various affirmative defenses that Husband raised in
his motion to dismiss are subsumed by the merits of this decision. We will not further
discuss Husband’s position with respect to his motion.

                                         IV.

        The next issue before us is whether the trial court erred in granting Wife a portion
of Husband’s military retirement benefits. Once again, we are unable to reach the merits
of this issue because of the defects in Husband’s appellate brief.
                                            -4-
       Rule 7 of the Rules of the Court of Appeals of Tennessee states:

              (a) In any domestic relations appeal in which either party
              takes issue with the classification of property or debt or with
              the manner in which the trial court divided or allocated the
              marital property or debt, the brief of the party raising the
              issue shall contain, in the statement of facts or in an appendix,
              a table in a form substantially similar to the form attached
              hereto. This table shall list all property and debts considered
              by the trial court, including: (1) all separate property, (2) all
              marital property, and (3) all separate and marital debts.

              (b) Each entry in the table must include a citation to the
              record where each party’s evidence regarding the
              classification or valuation of the property or debt can be
              found and a citation to the record where the trial court’s
              decision regarding the classification, valuation, division, or
              allocation of the property or debt can be found.

              (c) If counsel disagrees with any entry in the opposing
              counsel’s table, counsel must include in his or her brief, or in
              a reply brief if the issue was raised by opposing counsel after
              counsel filed his or her initial brief, a similar table containing
              counsel’s version of the facts.

Tenn. Ct. App. R. 7.

       A table that comprehensively lists the trial court’s division of a divorced couple’s
assets is essential because the issue on appeal is “whether the overall property
distribution was equitable” not “whether the division as to particular assets was
equitable.” Morton v. Morton, 182 S.W.3d 821, 834 (Tenn. Ct. App. 2005) (emphasis
added); see also Kirby v. Kirby, No. M2015-01408-COA-R3-CV, 2016 WL 4045035, at
*6 (Tenn. Ct. App., filed July 25, 2016) (citing Morton, 182 S.W.3d at 834). Thus, the
award of military retirement benefits in this case is relevant only to the extent that it helps
this Court determine whether the overall distribution of the parties’ assets is equitable. It
is impossible for us to conduct that inquiry in the absence of the information that Rule 7
specifically requires the appellant to provide. Moreover, “[t]his Court is under no duty to
search a trial court record in order to discern the valuation of the couple’s property.”
Kirby, 2016 WL 4045035, at *7 (quoting Slaughter v. Slaughter, No. W2007-01488-
COA-R3-CV, 2008 WL 1970491, at *2 (Tenn. Ct. App., filed May 8, 2008)). For this
reason, failure to comply with Rule 7 results in a waiver of “all such issues relating to the
rule’s requirements.” Id. (quoting Slaughter, 2008 WL 1970491, at *2). Therefore,
Husband has waived his ability to challenge the trial court’s order granting Wife a portion
                                             -5-
of his military pension.

                                              V.

        Next, we consider whether the trial court erred by failing to specify a method of
calculating Wife’s entitled benefits.1 In Cohen v. Cohen, 937 S.W.2d 823 (Tenn. 1996),
our Supreme Court provided guidance as to how trial judges should approach the
valuation of retirement benefits when equitably distributing assets in a divorce case.
First, the Court reiterated “[t]hree helpful observations” made by this Court in Kendrick
v. Kendrick, 902 S.W.2d 918, 926-27 (Tenn. Ct. App. 1994):

                Only the portion of retirement benefits accrued during the
                marriage [is] marital property subject to equitable
                distribution.

                Retirement benefits accrued during the marriage are marital
                property subject to equitable division even though the non-
                employee spouse did not contribute to the increase in their
                value.

                The value of retirement benefits must be determined at a date
                as near as possible to the date of the divorce.

Cohen, 937 S.W.2d at 830 (numbering of paragraphs in original omitted).

       The Court then discussed “the use of elastic, equitable approaches” to valuing
future benefits, particularly the “present cash value method” and the “retained jurisdiction
method.” Id. at 831. The Court described the present cash value method in the following
way:

                The first approach, known as the present cash value method,
                requires the trial court to place a present value on the
                retirement benefit as of the date of the final decree. To
                determine the present cash value, the anticipated number of
                months the employee spouse will collect the benefits (based
                on life expectancy) is multiplied by the current retirement
                benefit payable under the plan. This gross benefit figure is
                then discounted to present value allowing for various factors
                such as mortality, interest, inflation, and any applicable taxes.

        1
          Even though we have determined that Husband waived the substantive issues he raised in this
appeal, “[d]ismissal of the original appeal shall not preclude issues raised by another party from being
considered by an appellate court.” Tenn. R. App. P. 13(a).
                                                   -6-
              Once the present cash value is calculated, the court may
              award the retirement benefits to the employee-spouse and
              offset that award by distributing to the other spouse some
              portion of the marital estate that is equivalent to the spouse’s
              share of the retirement interest. The present cash value
              method is preferable if the employee-spouse’s retirement
              benefits can be accurately valued, if retirement is likely to
              occur in the near future, and if the marital estate includes
              sufficient assets to offset the award.

Id.

       In contrast, the retained jurisdiction method might be more appropriate when

              the vesting or maturation is uncertain or [when] the retirement
              benefit is the parties’ greatest or only economic asset . . . .
              Under such an approach, it is unnecessary to determine the
              present value of the retirement benefit. Rather, the court may
              determine the formula for dividing the monthly benefit at the
              time of the decree, but delay the actual distribution until the
              benefits become payable. The marital property interest is
              often expressed as a fraction or a percentage of the employee
              spouse’s monthly benefit. The percentage may be derived by
              dividing the number of months of the marriage during which
              the benefits accrued by the total number of months during
              which the retirement benefits accumulate before being paid.

Id. (citations omitted).

      In the present case, the trial court simply declared “[t]hat the Plaintiff, Theresa
Blount, is awarded her marital share of the Defendant Howard Blount’s military
pension.” However, the court failed to identify a particular method of calculating that
“marital share.”

        Wife asks this Court to remand the case to the trial court with instructions to
calculate her entitled benefits according to the retained jurisdiction method. According to
Wife, “[t]he retained jurisdiction method is the only appropriate method here because the
retirement benefits were not vested and therefore not yet payable.” Further, Wife argues
that this Court’s decision in Foster v. Foster, No. M2016-01749-COA-R3-CV, 2017 WL
2992979 (Tenn. Ct. App., filed May 17, 2017) lends support to her position.

      We decline to use this appeal as an opportunity to force a particular valuation
method on the trial court. In Foster, this Court affirmed a trial court’s decision to employ
                                            -7-
the retained jurisdiction method; we did not, as a matter of first impression, decide which
valuation method was most appropriate under the circumstances. See Foster, 2017 WL
2992979, at *5. Here, the trial court has not expressed an opinion about the appropriate
valuation method; therefore, Foster is not controlling in this case.

        Cohen is more factually analogous to the case at bar because the trial court had
not yet addressed the issue of valuation. Our Supreme Court emphasized that “[t]he
choice of valuation method remains within the sound discretion of the trial court to
determine after consideration of all relevant factors and circumstances.” 937 S.W.2d at
831. Because the trial court in Cohen had not yet calculated the value of the parties’
legal interest in the retirement benefits, the Court remanded the case:

                Rather than choose the valuation method on this record, we
                remand to allow the parties to present additional evidence
                pertinent to the valuation of the account. After hearing the
                evidence, the trial court shall determine the appropriate
                valuation method and shall make appropriate orders
                distributing the portion of the parties’ martial property. We
                note that this holding applies to this case and to those other
                cases in which the property rights arising out of the marriage
                have not yet been adjudicated by the trial court or in which
                the issue has been raised and review is pending in the
                appellate courts.

Id. at 832.

       We conclude that Cohen is controlling in the present case. The trial court has
determined that Wife has a legal interest in Husband’s military pension, but the court has
failed to specifically define the scope of that legal interest. Under Cohen, we must
remand the case to the trial court with instructions to hear evidence regarding the
appropriate valuation method and to issue an order specifically describing each party’s
respective legal interest in the military pension.

                                                VI.

       Finally, we consider whether the trial court erred in awarding Wife partial
attorney’s fees and no travel expenses.2 Our standard of review of a trial court’s award of
attorney’s fees is extremely deferential. As our Supreme Court stated in Wright ex. rel.
        2
          In the final pages of her appellate brief, Wife also asks this Court to award her attorney’s fees
incurred as a result of this appeal. However, because Wife did not list this request in her “statement of the
issues” she has waived the issue. See Forbess v. Forbess, 370 S.W.3d 347, 357 n.13 (Tenn. Ct. App.
2011) (citing Childress v. Union Realty Co., 97 S.W.3d 573, 578 (Tenn. Ct. App. 2002)). We therefore
decline to address the matter.
                                                   -8-
v. Wright:

              [A] determination of attorney’s fees is within the discretion of
              the trial court and will be upheld unless the trial court abuses
              its discretion. We presume that the trial court’s discretionary
              decision is correct, and we consider the evidence in the light
              most favorable to the decision. The abuse of discretion
              standard does not allow the appellate court to substitute its
              judgment for that of the trial court, and we will find an abuse
              of discretion only if the court “applied incorrect legal
              standards, reached an illogical conclusion, based its decision
              on a clearly erroneous assessment of the evidence, or
              employ[ed] reasoning that causes an injustice to the
              complaining party.” Konvalinka v. Chattanooga–Hamilton
              Cnty. Hosp. Auth., 249 S.W.3d 346, 358 (Tenn. 2008); see
              also Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn.
              2010).

337 S.W.3d 166, 176 (Tenn. 2011) (some internal citations omitted).

        Our review of the record has revealed no evidence tending to suggest that the trial
court “applied incorrect legal standards, reached an illogical conclusion, based its
decision on a clearly erroneous assessment of the evidence, or employ[ed] reasoning that
causes an injustice” to Wife. See id. We therefore cannot say that the trial court abused
its discretion in awarding Wife partial attorney’s fees and in failing to award Wife travel
expenses.

                                        VII.

       The judgment of the trial court is affirmed. Costs on appeal are assessed to
appellant, Howard Paul Blount, III. The case is remanded to the trial court, pursuant to
applicable law, for further proceedings consistent with this opinion.


                                           _______________________________
                                           CHARLES D. SUSANO, JR., JUDGE




                                           -9-